Citation Nr: 1753512	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disability, including spondylosis, degenerative disc disease, radiculopathy, and scoliosis.  


REPRESENTATION

Veteran represented by:  Joey G. Arnold, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran served on active duty from October 1971 to September 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2015, at a videoconference hearing before a Veterans Law Judge (VLJ) other than the undersigned; a transcript of the hearing is in the record.  An August 2016 Board letter informed the Veteran that the VLJ who conducted his hearing was unavailable to participate in a decision of his appeal (which is required by law), and that he had the right to another Board hearing before a VLJ who would decide his appeal.  In September 2016, he responded that he did not desire to appear at another Board hearing. 

In October 2015 and November 2016, the case was remanded for additional development.  


FINDINGS OF FACT

1.  Competent evidence shows that the Veteran has a lumbar spine disability, diagnosed as scoliosis, that has been related medically to his period of service.  

2.  The Veteran's other lumbar spine disabilities, including spondylosis, degenerative disc disease, and radiculopathy, were not manifested in service or for many years thereafter, and are not shown to be related to his service.  


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability, diagnosed as scoliosis, is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

2.  Service connection for a lumbar spine disability other than scoliosis, including spondylosis, degenerative disc disease, and radiculopathy, is not warranted.  38 U.S.C. §§ 1110,1131 (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the Veteran pre-adjudication VCAA notice by letter dated in October 2010.  The letter notified him of the type of evidence necessary to substantiate his claim of service connection for a back disability.  He was notified that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. 

VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C. § 5103A(a), (b), and (c).  The United States Court of Appeals for Veterans Claims (CAVC) has held that 38 C.F.R. § 3.103(c)(2) requires that a VLJ who conducts a hearing must explain the issue and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ explained the issue, focused on the elements necessary to substantiate the lumbar spine claim, and sought to identify any further development that was required to substantiate the claim; regardless, the Veteran was offered, and declined another hearing.  A hearing notice omission or deficiency is not alleged.

The RO has obtained the Veteran's service treatment and personnel records, VA treatment records, a Social Security Administration decision letter, and private treatment records the Veteran identified.  According to various statements by the Veteran and siblings in the file, he received chiropractic care for many years in the 1970s and 1980s; such records were no longer available according to the Veteran (see his letter received in June 2017, accompanied by a letter from his attorney).  He has not identified any additional pertinent evidence that is outstanding and available.  

Further, to assist him in substantiating his claim, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C. § 5103A(d).  Specifically, the Veteran underwent VA examinations in June 2011, July 2016, and February 2017, and in conjunction with those examinations medical opinions were obtained to address the nature and etiology of the Veteran's lumbar spine disabilities.  The reports, of which the February 2017 report is most comprehensive, contain the Veteran's medical history, findings noted, and an opinion with rationale supporting the conclusions reached; the Board finds that the reports collectively, but particularly the February 2017 report, are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §  3.303.  Where a veteran served 90 days or more of continuous, active service and a listed chronic disease (to include arthritis), becomes manifest to a degree of 10 percent within a specified period of time following separation (one year for arthritis) such disease shall be presumed to be service connected even though there is no evidence of the disease during service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptoms is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to prevail on the issue of service connection, there must be evidence of:  a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

The Veteran served on active duty from May October 1971 to September 1975.  He  seeks service connection for a lumbar spine disability, which he asserts began during service and has persisted ever since then.  He testified at a hearing in August 2015 that he initially injured his back in service while working in a warehouse, perhaps when lifting something (he could not recall exactly what had happened), and seeking medical attention for the injury.  He said that since that time he has experienced a  similar type of back pain, with a "snowball effect" where "something would happen" and his symptoms progressively worsened over time.  He described having spinal surgery in 1987 for a disc problem and in 2009 for a spinal fusion.  He said he sought treatment for severe back pain "around the early 80s."  In a statement dated in August 2016, he asserted that he has experienced pain in varying degrees from the time of the 1972 injury, which he believes has contributed to his later injuries in 1987 and 2009 that led to his current disability.  In a letter received in June 2017, he disagreed that the first back surgery was the sole result of the 1987 injury but that it was the result of both in-service and post-service injuries.  He felt that the 1972 in-service back injury and scoliosis, together, were precursors to the subsequent back pain and conditions.  

Several letters authored by siblings and a former supervisor of the Veteran reflect that the Veteran never had back-related issues growing up, that he was observed to have back pain/issues as an adult, and that he received chiropractic care after service in the 1970s and throughout the 1980s.

The Veteran's service treatment records (STRs) reflect that at the time of the enlistment physical examination in September 1971, the Veteran's spine was clinically evaluated as normal.  On a Report of Medical History at that time, the Veteran denied having any recurrent back pain.  In September 1972, the Veteran complained of low back pains that were chronic and intermittent [there was no specific mention of an injury].  X-rays were ordered, which showed a mild curvature of the lumbar spine with convexity to the left; the vertebral bodies and disc spaces appeared normal, and there was no evidence of arthritis or a fracture.  The Veteran was seen on a follow-up a week later and he was noted to be more comfortable.  He was seen numerous times in the clinic after September 1972 in relation to various complaints and ailments, but there were no further complaints regarding the back.  At the time of the separation physical examination in April 1975, the Veteran's spine was clinically evaluated as normal.  In a Report of Medical History at that time, the Veteran stated that his present health was "good," and he specifically denied having any recurrent back pain.  

Post-service VA and private treatment records include complaints regarding, and treatment for, a low back disability many years after service until the present.  The Veteran underwent spinal surgery twice - in 1987 due to a herniated nucleus pulposus, for a L5-S1 discectomy, and in 2009 due to a herniated nucleus pulposus, for a laminectomy at L4, L5, and S1.  These surgeries, which were performed at private hospitals, were preceded by lumbosacral spine injuries in May 1987 and August 2009.  Private records show that in May 1987, there were lumbar radicular symptoms (following injury when the Veteran was driving a steel rod into the ground with a sledge hammer).  Also in May 1987, X-rays of the lumbar spine showed mild levoscoliosis of the mid-lumbar spine and moderate narrowing of the L5-S1 intervertebral space, and a CT scan of the lumbar spine was normal, with no evidence of significant abnormality and a suggestion of very minimal "bulging" of intervertebral disc at L5-S1 space.  The records in May 1987 do not reference any prior history of chronic back pain.  Private records in September 2009 show evaluation of low back pain with left lumbar radicular symptoms (following a motor vehicle accident in August 2009).  The diagnoses included degenerative disc disease, stenosis, and spondylolisthesis.  

Other private treatment records, dated from 1983 to 1984, show that the Veteran was seen on numerous occasions for various complaints and ailments, but there were no complaints referable to the back.  

A Social Security Administration decision dated in May 2011 indicates that the Veteran filed a claim for disability benefits in January 2010 and had been determined disabled since the alleged date of disability in September 2009 (when he underwent spinal fusion surgery).  His noted severe impairments were degenerative disc disease, osteoarthritis, hypertension, asthma, and obesity.  

On VA examination in June 2011, the Veteran recalled having injured his back and seeking medical attention while on active duty but was unable to recall any details.  He reported that after service in 1987, he felt a pop in his back while wielding a sledge hammer on a job with the water department, and thereafter underwent corrective surgery; in 2009, he was involved in a motor vehicle accident that also required surgery.  Since then, he has had chronic low back pain.  The diagnoses were chronic myofascial lumbosacral low back pain, spondylosis of the lumbosacral spine, status post discectomy at L4-5, and status post laminectomy and fusion at L4-L5-S1.   

On VA examination in July 2016, the Veteran reported that the initial symptoms of back pain began in 1972 as a result of a lifting injury, and that his symptoms never completely resolved in service.  He stated that after service, he continued to experience increasing back pain, referred lower extremity pain, and loss of function/motion, and that he underwent surgery on his lower spine in 1987 and 2009 (there was no specific mention of the injuries in 1987 and 2009 that preceded the surgery).  He asserted that his back condition was not an acute traumatic civilian job-related injury after discharge.  (The examiner noted that the history provided by the Veteran was read back to the Veteran multiple times in order to verify the accuracy of the information.)  The diagnoses were degenerative arthritis of the spine, intervertebral disc syndrome, spinal fusion, and spondylolisthesis.  

On VA examination in February 2017, the Veteran reported that his low back condition began with an injury while lifting a heavy box in a warehouse in 1972.  He stated that he received medical attention and was given some activity restrictions for a "few days."  He stated that he has had intermittent low back problems ever since then.  He indicated he received treatment from a chiropractor several times beginning soon after his military discharge about 1975.  He noted lumbar surgery in 1987 for right leg radicular symptoms that began after swinging a hammer at work, and surgery again in 2009 after he developed bilateral leg radicular symptoms.  X-rays of the lumbar spine taken in October 2016 were noted to show levoscoliosis and spondylosis.  The diagnoses were spondylosis, degenerative disc disease, lumbar radiculopathy, and scoliosis.  

The file contains three VA medical opinions that address whether the diagnosed lumbar spine disabilities are related to the Veteran's period of service, including the claimed injury therein.  In a July 2011 opinion, the examiner stated that the Veteran's back injury during service was not severe enough to cause his current back condition; that it did not require hospitalization or surgery; and that it had resolved within one to two weeks of the injury and was no longer shown to be present at the time of the separation physical examination.  The examiner noted that there was "not a good continuity in time" between the back injury in service and the onset of his current back condition.  There was found to be documentation and admission of a work-related back injury in 1988 [sic] and a motor vehicle accident in 2009, which were severe enough to require hospitalization and surgery, and the examiner noted there was "good continuity in time" between those injuries and his current back condition.  The examiner also stated that those injuries were acknowledged in medical literature as causes of his current back condition, in addition to the Veteran's obesity that was a cause or aggravating factor in the type of low back condition he had.  The examiner concluded that the cause of the Veteran's current low back disability was most likely his obesity and his back injuries requiring surgery in 1988 [sic] and 2009.  

The July 2011 opinion was deemed inadequate because the examiner relied exclusively on the time period and lack of complaints in the official medical record, rather than consider the Veteran's statements of ongoing pain from the time of his initial injury.  Moreover, there was no opinion on whether the back findings at the time of a 1987 injury were etiologically related to the claimed in-service injury or to the 1987 injury, and the significance of the scoliosis found in service and re-confirmed in 1987 in relation to whether it is linked to the Veteran's present disability.  

In the July 2016 VA opinion, the examiner concluded, based on the Veteran's history and physical examination, the examiner's expertise as an orthopedic surgeon, current imaging studies, and consideration of relevant published literature, that the Veteran's lower back disability was less likely as not incurred in, or caused by, service.  The examiner found the etiology of the Veteran's back complaints was best defined by certain cited published literature, and proceeded to furnish excerpts of relevant passages from the literature, including scientific definitions of "low back pain" and "degenerative disc disease," and on factors that can cause back pain to include "awkward posture" and "standing and walking."  As applied to the Veteran's circumstances, the examiner summarized that while there was a back injury during service, the etiology of the current back complaints were not supported by the current scientific literature; that there was no scientific evidence that the low back condition was proximally due to the Veteran's back injury in service; that it was less likely as not that the Veteran's complaints of back pain were service-connected from an acute traumatic back injury; and that current scientific literature indicates that the probable cause/etiology of the Veteran's back pain was multifactorial.  (In short, there was no scientific evidence that the current back condition was proximately due to the Veteran's in-service back injury.)  The examiner provided further commentary, stating that while the Veteran's assertions of increased pain and loss of function were creditable, they were more than might normally be expected with his current diagnoses, thus suggesting non-anatomic causes (he described such possible "confounding factors" to include psychiatric elements).  

The July 2016 opinion was deemed inadequate because it largely focused on whether the Veteran's back pain symptoms were related to current spine disability, and it essentially found that his pain was possibly related to multiple factors.  The opinion did not address whether the current back disability was caused by the in-service diagnosis of mild spinal curvature or the Veteran's report that he has had back pain since service.  
In a February 2017 VA opinion, the examiner concluded that it was less likely than not that the Veteran's current spondylosis, degenerative disc disease, and lumbar radiculopathy had onset in service or was caused by the in-service back condition.  Rather such current diagnoses were more likely than not to have had onset in 1987.  The examiner found no in-service signs or symptoms of spondylosis, degenerative disc disease, or lumbar radiculopathy, and attributed such current disabilities as likely due to other factors; he cited to various risk factors from medical literature as aging, genetics, overweight, previous significant injuries to the joint, and repetitive activities to the damaged joint.  In addressing whether the Veteran's current spine condition was related to the mild spinal curvature diagnosed in 1972, the examiner stated that the mild lumbar scoliosis in service "could be the source of chronic, mild, intermittent" low back pain, but that the medical literature did not support the contention that mild lumbar scoliosis led to an increased incidence of developing lumbar spondylosis, degenerative disc disease, or radiculopathy.  In short, he found the current spondylosis, degenerative disc disease, and lumbar radiculopathy were less likely than not due to the mild spinal curvature diagnosed in 1972 and were more likely due to the conditions previously noted.  Regarding the Veteran's statements and testimony of ongoing back pain ever since the time of the 1972 in-service injury, the examiner found them to be creditable but felt that such subjective reports of chronic low back pain were not suggestive of being associated with his current spondylosis, degenerative disc disease, and lumbar radiculopathy.  

Analysis

After consideration of the evidence to include the medical records and the Veteran's statements and testimony, the Board finds that there is sufficient competent evidence to support the Veteran's claim that his currently diagnosed lumbar spine disability of scoliosis is related to the scoliosis initially documented during his period of service.  The Board observes that the Veteran is competent to describe pain symptoms relative to the low back from the time he was seen for back complaints in 1972, including after his service discharge even though the symptoms may not have been recorded after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  Moreover, the February 2017 medical opinion of record, while not definitive given the finding that the lumbar scoliosis "could be" the cause of chronic, mild, intermittent low back pain, is sufficiently persuasive in showing that the current scoliosis was related to the scoliosis found during service, and that the in-service scoliosis was the source of the low back pain at that time and ever since then.  The 2017 examiner, as does the Board, finds the Veteran's assertions regarding the onset of chronic, intermittent low back pain in service and continuation ever since then to be credible.    

In short, the elements to establish service connection - existence of a current disability, in-service incurrence of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred during service - are met.  See also Shedden v. Principi, 3 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection for a lumbar scoliosis is warranted.  38 C.F.R. § 3.303.  

The analysis proceeds to whether the Veteran's other diagnosed lumbar spine disabilities, including spondylosis, degenerative disc disease, and radiculopathy, are etiologically related to his period of service including the documented back complaints therein.  

It is not in dispute that the Veteran currently has various other lumbar spine disabilities, as VA and private treatment records clearly show that such disabilities have been diagnosed and that he is currently receiving medical care for them.  However, in considering the STRs as discussed above, lumbar spine disability other than scoliosis is not affirmatively shown to have been manifested during service.  There was no diagnosis or treatment for any of the current disabilities, and X-rays in September 1972 did not reflect their presence.  Moreover, after September 1972, the Veteran was not seen for any further back complaints, although he was seen for many other ailments.  On service separation examination, the Veteran declared his health to be good, and he specifically denied having any recurrent back pain.  Thus, on the basis of STRs alone, service connection for such other lumbar spine disability, including spondylosis, degenerative disc disease, and radiculopathy, under 38 U.S.C. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not warranted.  

The Veteran is competent to describe certain symptom manifestations of the claimed disability, such as pain, even though the symptoms were not recorded during service.  Here, there was only one occasion during service when reports of back pain were documented in the STRs (and the sole finding at that time was scoliosis), even though at that time the low back pain was reported to be chronic and intermittent.  The Veteran claims that his pain was actually chronic and intermittent ever since that clinic entry of back pain in September 1972.  However, the STRs lack the documentation of the combination of manifestations sufficient to identify the disability (beyond scoliosis) and sufficient observation to establish chronicity during service.  Further, chronicity in service is not adequately supported by the STRs.  Therefore, a showing of continuity of back-related symptoms after service is required to support the Veteran's lumbar spine claim.  38 C.F.R. § 3.303(b).  A review of the clinical record shows that there is not continuity of symptomatology after service.  There are no contemporaneous medical, or other, records of complaints, diagnosis, or treatment of a low back, or any other, disability until the 1980s.  Reportedly, the Veteran received chiropractic treatment for his low back soon after his service discharge in the 1970s, but there are no such records in the file.  Private medical records dated in the early 1980s show that the Veteran sought medical attention for a variety of complaints, none of which were related to his low back.  It was not until a work-related back injury in 1987 that there were recorded complaints and diagnoses pertaining to his lumbar spine.  Those records do not cite a prior medical history of chronic back pain from the time of service.  Notwithstanding the foregoing, there is continuity of symptomatology established by the statements of the Veteran, who asserts chronic, intermittent back pain ever since service.  Current statements from his siblings also appear to support the claim that he had back troubles from the time of service and sought chiropractic treatment for them soon after service for many years.  The Veteran under oath testified to continuing back pain since the back "injury" (a specific trauma was not recorded during service but his complaints of pain are documented), and the Board finds that his claims are credible, as did VA examiners, particularly given that they were consistent and corroborated by several siblings.  In short, continuity of back symptoms has been established, not by the contemporaneous clinical record but by current statements of the Veteran in support of his claim.  However, as will be discussed below, the claim of service connection for a lumbar disability other than scoliosis based on continuity of symptoms under 38 C.F.R. § 3.303(b) is not warranted for the reason that the back pain symptoms in service are likely attributable to scoliosis and not to other currently diagnosed lumbar disabilities.  

Additionally, there is no evidence that the Veteran's lumbar spine degenerative disease (including arthritis) was manifested in the initial post-service year.  There is no objective medical evidence to show that such disease was present until many years after the Veteran's active duty service ended in September 1975, which is well beyond the one year presumptive period for arthritis as a chronic disease under 38 U.S.C. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for lumbar spine degenerative disease (including arthritis) on a chronic disease presumptive basis is not established.  

The Board turns to the question of whether service connection for a lumbar spine disability other than scoliosis may be granted on the basis that although the disability was first diagnosed after service, it is shown to have been incurred therein considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  As earlier noted, the Veteran's medical records show various current diagnoses such as spondylosis, degenerative disc disease, and radiculopathy, which became manifest many years after his separation from service.  After consideration of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for these other lumbar spine disabilities.  

Of particular note, there is no medical opinion in the record that relates the Veteran's lumbar spine disabilities directly to his service, including his documented back complaint and claimed injury therein.  Although accorded varying degrees of probative evidentiary weight on account of certain deficiencies, the VA medical opinions in 2011, 2016, and 2017, are in agreement that (with the exception of scoliosis) the disabilities are not etiologically linked to the Veteran's period of service.  As described in detail above, the 2011 examiner felt the current low back condition was caused by his obesity and his two post-service intercurrent back injuries.  This opinion, however, did not give due consideration to the Veteran's statements of ongoing pain from the time of service and to his condition of scoliosis that was documented in service and in the evaluation following the 1987 injury.  The 2016 examiner likewise did not appear to consider the Veteran's report of ongoing back pain since service or address the in-service spinal curvature finding in relation to current disabilities.  Yet, he recognized there was a back injury of some type in service but found the current back pain was likely not related to acute trauma in service but attributable to multiple causes.  Finally, the 2017 opinion considered the reports of ongoing back pain from the time of service and found that such pain was not a manifestation of the current spondylosis, degenerative disc disease, or lumbar radiculopathy, but was instead the possible manifestation of the scoliosis in service.  Moreover, despite the Veteran's assertions to the contrary, the examiner disassociated the development of the Veteran's current lumbar disabilities from his (now service-connected) scoliosis, providing other likely risk factors for their rise.  Indeed, the factors of obesity and the 1987 and 2009 back injuries that resulted in spinal surgery are cited by more than one examiner as the likely cause for the current disabilities.  STRs do not reflect that he was obese during service (his weight barely fluctuated from the time of the enlistment examination with 199 pounds to the time of the separation examination with 201 pounds), and since service he has gained considerably more weight as reflected in the treatment records and notations of obesity.  

In short, there is no competent evidence that the Veteran's lumbar spine disabilities other than scoliosis, first documented after service beyond the one-year chronic disease presumptive period, are otherwise related to an injury, disease, or event therein.  38 C.F.R. § 3.304(d).  The Veteran has not presented any medical opinions contrary to the VA medical opinions of record.  

The Board acknowledges the Veteran's assertions regarding the cause of his lumbar spine disabilities, and his statements relative to ongoing and progressively worsening back pain since 1972.  Whether there is a causal connection between his current disabilities and his military service (or complaints therein), absent evidence of continuity, is a medical question that requires medical expertise.  Here, there is lay evidence of continuity of back symptomatology since service, which is found to be credible.  Nevertheless, the Veteran has several current diagnoses involving his lumbar spine, and each could be symptomatic with back pain.  Thus, it becomes a medical question to discern to which the lumbar spine diagnosis or diagnoses the back pain is attributable.  It is neither argued nor shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the question of service connection, including a determination as to which symptoms are manifesting in certain diagnoses.  Therefore, to the extent his statements are offered as proof of a relationship between a current lumbar spine disabilities (except scoliosis) and his period of service (including a claimed back injury therein), the statements cannot be considered competent evidence favorable to the claim.  In other words, the Veteran's own expressions of belief that his current lumbar spine disability (other than scoliosis) is related to his service, particularly because he has experienced back pain ever since then, have no  significant probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

As the competent evidence does not establish that, other than scoliosis, the Veteran's lumbar spine disabilities, including spondylosis, degenerative disc disease, and radiculopathy, were incurred in or aggravated during, or are otherwise related to, his active military service, or that the scoliosis led to an "increased incidence of developing" the lumbar spine disabilities, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).  


ORDER

Service connection for a lumbar spine scoliosis, is granted.  

The appeal seeking service connection for a lumbar spine disability other than scoliosis, including spondylosis, degenerative disc disease, and radiculopathy, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


